Name: Commission Directive 89/93/EEC of 5 January 1989 amending the Fifth Commission Directive 88/271/EEC amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural activity;  environmental policy;  cultivation of agricultural land;  natural and applied sciences;  technology and technical regulations;  natural environment
 Date Published: 1989-02-03

 Avis juridique important|31989L0083Commission Directive 89/93/EEC of 5 January 1989 amending the Fifth Commission Directive 88/271/EEC amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 032 , 03/02/1989 P. 0029 - 0029*****COMMISSION DIRECTIVE of 5 January 1989 amending the Fifth Commission Directive 88/271/EEC amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (89/83/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products (1), as last amended by Directive 88/572/EEC (2), and in particular the fourth indent of the second subparagraph of Article 13 thereof, Whereas Directive 77/93/EEC laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas a list of commodities which are subject to import ban under some conditions is given in Annex III and the harmful organisms concerned are listed in Annexes I and II to that Directive; Whereas by Commission Directive 88/271/EEC (3) certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products, were amended in the light of developments in scientific or technical knowledge; Whereas it has appeared that it has been impossible to take all measures necessary to comply with certain provisions of this Directive by the date indicated in this Directive; whereas a more appropriate date should therefore be fixed; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 2 of Directive 88/271/EEC, 'the provisions of' is replaced by 'Article 1 (3) (a), first point (plants of Juniperus) by 31 March 1989 and with the remainder of the provisions of '. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. 2. Member States shall immediately communicate to the Commission the texts of all the provisions of national law which they adopt in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 5 January 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 313, 19. 11. 1988, p. 39. (3) OJ No L 116, 4. 5. 1988, p. 13.